DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 05/17/21.  Claims 1-20 are still pending and have been considered below.

Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities:  the instant claims should be amended to recite “based on the at least one random value used to determine the partition size”, in order to maintain consistency with the preceding claim language.  Appropriate correction is required.
Claims 2, 3, 6, 8, 9, 12, 14, 15, 17 and 18 are objected to because of the following informalities:  the instant claims should be amended to recite “the plurality of data segments”, in order to maintain consistency with the preceding claim language.  Appropriate correction is required.
Claims 5 and 16 are objected to because of the following informalities:  the instant claims should be amended to recite “the reproducible pseudorandom seeded algorithm”, in order to maintain consistency with the preceding claim language.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would otherwise be allowable if rewritten to overcome any applicable claim objection(s); and if a properly executed terminal disclaimer is timely filed to obviate the nonstatutory double patenting rejection, as set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,012,235. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for securing stored data by randomly determining partition sizes, storage locations and an access threshold.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 17/322,875
U.S. Patent No. 11,012,235
Claim 1, Claim 11, Claim 13, Claim 19, Claim 20
Claim 1, Claim 11, Claim 13, Claim 20
Claim 2, Claim 3, Claim 14, Claim 15
Claim 2, Claim 3, Claim 14
Claim 4
Claim 4
Claim 5, Claim 6, Claim 7, Claim 8, Claim 9, Claim 16, Claim 17, Claim 18
Claim 5, Claim 6, Claim 7, Claim 8, Claim 9, Claim 15, Claim 16, Claim 17, Claim 18, Claim 19
Claim 10
Claim 10
Claim 12
Claim 12


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burshteyn (2016/0342608).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435